DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This action is in reply to the amendments filed on 26 January 2022.
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 15 have been amended.
Claims 1-20 are currently pending and hereby allowed.

Response to Amendment
The amendments filed on 26 January 2022 are sufficient to overcome the objections and rejection previously raised.  These rejections and objections are respectfully withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are hereby allowed because none of the prior art of record teaches a non-obvious combination of the claimed methodologies specifically including identifying objects in excess of a minimum number of objects for a period in a shift and identifying a 
The prior art of record most closely resembling the applicant’s claimed invention includes Fama et al. (US 2008/0004936) and Valko (US 5,303,170). Fama sets forth an automated scheduling for a workforce that uses templates and shift attributes and information but does not explicitly recite adjusting the lengths of activities to evaluate length combinations, the ability to identify objects in excess of a minimum and labeling them as no-binding so that the excess objects can be gathered and reassigned when a backlog is identified, then directing the output to a worker based on the bindings.
Valko teaches a system and method for modeling and project planning that adjusts the length of worker activities based on the availability of alternate resources in order to account for different combinations.  Valko does not illustrate the ability to identify objects in excess of a minimum and track the excess objects as “no-binding” so that the excess objects can be gathered together in initial periods of shift activity templates, such that when backlogs occur the objects can be reassigned.
The amended claims are considered eligible under 101 because the limitations incorporate the ability to generate schedulable objects in an object oriented environment and then those generated objects are utilized in a series of automated steps that perform scheduling using searches, adjusting schedules, and evaluate different rules to further adjust queues of work and direct the work in queues using different bindings and thus illustrate a practical application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288. The examiner can normally be reached Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 





/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623